DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 02/24/2021, with respect to rejection of claims 1-3, 10-11, and 16-17 under 35 U.S.C. 103, have been fully considered but they are not persuasive.
Regarding independent claim 1, the applicant argues that, [n]owhere does Gausebeck et al. disclose a video frame comprising a view of at least a portion of a vehicle, let alone receiving a set of annotations associated with a video frame comprising a view of at least a portion of a vehicle. At best, Gausebeck et al. merely discloses a video frame of a mobile object. Furthermore, Gausebeck et al. does not disclose providing the estimated vehicle model to a driving simulator. No driving simulator is disclosed.
The examiner respectfully disagrees. In the cited paragraphs [0051], [0053] of Gausebeck et al, a video frame of a vehicle is, indeed, not explicitly disclosed. However, based on the overall context of the invention of Gausebeck et al, particularly, that the images or video may be captured by cameras attached on the travelling vehicle (see paragraphs [0053], [0120]), it is difficult to rule out the mobile object in the images or video being a vehicle. In addition, although the claim cites “vehicle” and “vehicle model”, in the current scope of the claim, it does not show how the technology involving the “vehicle” in the claim would be different from the technology involving any objects. Therefore the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck et al (U.S. Pub. 2019/0026956 A1), and in view of Canavor et al (U.S.  9,953,535 B1).
Regarding claim 1, Gausebeck et al teaches or suggests a method in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a vehicle reconstruction system (Fig. 1, processor 124, Memory 122, processing module 106; paragraph [0049], 3D reconstruction of objects; paragraph [0053], mobile object) , the method comprising: 
            (a) receiving a set of annotations associated with a video frame comprising a view of at least a portion of a vehicle, each annotation comprising at least one two-dimensional line (paragraphs [0051], [0053] “the representation of the object or environment can comprise one or more 2D image and/or frames of video captured of the object or environment”; “For example, the 2D image data comprises sequential frames of video data captured over the period of time. In some implementations, the object comprises a mobile object and wherein the 2D images comprise images captured from one or more fixed capture devices.” Paragraphs [0079], [0080], “A floorplan model can also comprise measurements for walls and/or other common annotations which appear in architectural floorplans.” “A floorplan model generated by the 3D model generation component 118 can be a 3D floorplan model or a 2D floorplan model. A 3D floorplan model can comprise edges of each floor, wall, and ceiling as lines. Lines for floors, walls and ceilings can be dimensioned (e.g., annotated) with an associated size.” Note: Gausebeck et al does not explicitly disclose, but suggests, a video frame of a vehicle. Based on the overall context of the invention of Gausebeck et al, particularly, that the images or video may be captured by cameras attached on the travelling vehicle 
              (c) determining an estimated vehicle model based on the set of annotations (paragraphs [0053], [0054], deriving 3D data from 2D images captured of an object over a period of time; generating a 3D model of the object); and 
              (d) providing the estimated vehicle model to a driving simulator (paragraph [0185], “For example, the capture device 1601 can include a camera ……, located one or within a vehicle including an autonomous driving vehicle, positioned at a fixed position relative to an environment (e.g., mounted to a wall or fixture), or another suitable configuration.” “In implementations in which the user device 1602 includes the 3D model generation component 118, the user device can also include the display/rendering component 1408 to provide for receiving and displaying a 3D model (and/or a representation of the 3D model) at the user device.” paragraph [0113], “In another example, depth data for a wide field-of-view may not be necessary in association with using derived 3D data to generate live relative 3D position data for autonomous navigation and collision avoidance by intelligent machines (e.g., drones, self-driving vehicles, robots, etc.). For instance, accurate live depth data for object avoidance may only be needed for a forward trajectory path of the vehicle for instance.”).
However, Gausebeck et al does not explicitly teach (b) removing at least one outlier from the set of annotations.
Canavor et al, in the same field of endeavor, teaches removing at least one outlier from the set of annotations (column 6, lines 31-64, “The data collection module 
Regarding claim 2, the combination of Gausebeck et al and Canavor et al would suggest wherein one of the annotations is based on input attributed to a human (Gausebeck et al: paragraph [0057], “In an aspect, a user can provide input to a 3D modeling system and the 3D modeling system can facilitate navigation of a 3D model. As used herein, navigation of a 3D model can include altering a perspective and/or field of vision, as described in more detail below. For example, a perspective can rotate about a viewpoint (e.g., an axis or pivot point) or alternate between viewpoints, and a field of vision can enhance a region of a model, alter a size of a region of a model (e.g., "zoom in," or "zoom out," etc.), and the like.”).
Regarding claim 3, the combination of Gausebeck et al and Canavor et al would suggest wherein each two-dimensional line is overlaid on the video frame (Gausebeck et al : paragraph [0219], “For example, in one embodiment involving, based on viewing or pointing to an actual object appearing in the environment, (e.g., a building), auxiliary data can be rendered that is associated with the building, such as text overlay identifying the building, video data, sound data, graphical image data corresponding to an object or thing emerging from an open window of the building, etc.”).
Regarding claim 10, the combination of Gausebeck et al and Canavor et al would suggest wherein the estimated vehicle model comprises a three dimensional volume, a position value, and an orientation value (Gausebeck et al : paragraph [0057], volume, position, and orientation of a 3D model) .
Regarding claim 11, Gausebeck et al teaches or suggests a method in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a vehicle reconstruction system (Fig. 1, processor 124, Memory 122, processing module 106; paragraph [0049], 3D reconstruction of objects; paragraph [0053], mobile object), the method comprising: 
              (a) receiving a set of annotations comprising at least two subsets of annotations, each subset of annotations being associated with a video frame included in a set of video frames, each video frame comprising a view of at least a portion of a vehicle, and each annotation comprising at least one two- dimensional line (paragraphs [0051], [0053] “the representation of the object or environment can comprise one or more 2D image and/or frames of video captured of the object or environment”; “For 
            (c) determining a set of estimated vehicle models based on the set of annotations, each estimated model associated with a video frame in the set of video frames (paragraphs [0053], [0054], deriving 3D data from 2D images captured of an object over a period of time; generating a 3D model of the object. Paragraph [0062], reconstructing 3D models of multiple objects.); and 
            (d) providing the set of estimated vehicle models to a driving simulator (paragraph [0185], “For example, the capture device 1601 can include a camera ……, located one or within a vehicle including an autonomous driving vehicle, positioned at a fixed position relative to an environment (e.g., mounted to a wall or fixture), or another 
However, Gausebeck et al does not explicitly teach (b) removing at least one outlier from the set of annotations.
Canavor et al, in the same field of endeavor, teaches (b) removing at least one outlier from the set of annotations (column 6, lines 31-64, “The data collection module 206 may also collect other data, such as weather data, existing map data, vehicle profile data, user profile data, and/or other data to assist in creation of the annotated virtual track data and/or the vehicle control sensor data described herein, which is represented by the external data 228.”  “The aggregation module 208 may apply a decay function to some data to cause at least some of the data to become less influential or be removed from use in the aggregated virtual track data.” “the aggregation module 208 may identify some tracks as not being preferable for use in the aggregation, which may be designated as outlier data.”). The combination of Gausebeck et al and Canavor et al, that is, removing or filtering out the non- preferable annotations, would yield the claimed 
Regarding claim 16, the combination of Gausebeck et al and Canavor et al would suggest wherein each estimated vehicle model comprises a three dimensional volume, a position value, and an orientation value (Gausebeck et al : paragraph [0057], volume, position, and orientation of a 3D model) .
Regarding claim 17, Gausebeck et al teaches or suggests a method in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a vehicle reconstruction system (Fig. 1, processor 124, Memory 122, processing module 106; paragraph [0049], 3D reconstruction of objects; paragraph [0053], mobile object), the method comprising: 
               (a) causing a video frame comprising a view of at least a portion of a vehicle to be displayed to a plurality of users (paragraphs [0051], [0053] “the representation of the object or environment can comprise one or more 2D image and/or frames of video captured of the object or environment”; “For example, the 2D image data comprises sequential frames of video data captured over the period of time. In some implementations, the object comprises a mobile object and wherein the 2D images comprise images captured from one or more fixed capture devices.” Note: Gausebeck et al does not explicitly disclose, but suggests, a video frame of a vehicle. Based on the 
            (b) causing an option to provide annotations corresponding to the video frame to be displayed to a plurality of users (Paragraphs [0079], [0080], “A floorplan model can also comprise measurements for walls and/or other common annotations which appear in architectural floorplans.” “A floorplan model generated by the 3D model generation component 118 can be a 3D floorplan model or a 2D floorplan model. A 3D floorplan model can comprise edges of each floor, wall, and ceiling as lines. Lines for floors, walls and ceilings can be dimensioned (e.g., annotated) with an associated size.”); 
           (d) receiving a number of annotations corresponding to the video frame from the plurality of users (Paragraphs [0079], [0080], “A floorplan model can also comprise measurements for walls and/or other common annotations which appear in architectural floorplans.” “A floorplan model generated by the 3D model generation component 118 can be a 3D floorplan model or a 2D floorplan model. A 3D floorplan model can comprise edges of each floor, wall, and ceiling as lines. Lines for floors, walls and ceilings can be dimensioned (e.g., annotated) with an associated size.”); 
           (e) calculating an estimated vehicle model based on the number of annotations  (paragraphs [0053], [0054], deriving 3D data from 2D images captured of an object over a period of time; generating a 3D model of the object. Paragraph [0062], reconstructing 3D models of multiple objects.); and 
            (f) providing the estimated vehicle model to a driving behavior analyzer (paragraph [0185], “For example, the capture device 1601 can include a camera ……, 
However, Gausebeck et al does not explicitly teach (c) causing an option to not provide annotations corresponding to the video frame to be displayed to a plurality of users.
Canavor et al, in the same field of endeavor, teaches (c) causing an option to not provide annotations corresponding to the video frame to be displayed to a plurality of users (column 6, lines 31-64, “The data collection module 206 may also collect other data, such as weather data, existing map data, vehicle profile data, user profile data, and/or other data to assist in creation of the annotated virtual track data and/or the vehicle control sensor data described herein, which is represented by the external data 228.”  “The aggregation module 208 may apply a decay function to some data to cause at least some of the data to become less influential or be removed from use in the .
Claims 7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck et al, and in view of Canavor et al, as applied to claims 1 and 17 above, and further in view of Karg et al (U.S. Pub. 2020/0026905 A1).
Regarding claims 7 and 18-19, the combination of Gausebeck et al and Canavor et al remains as applied to claims 1 and 17 above, respectively. However, the combination does not show wherein the at least one two-dimensional line of each annotation in the set of annotations comprises a first two- dimensional line associated with a first dimension, a second two-dimensional line associated with a second dimension, and a third two-dimensional line associated with a third dimension, as in claim 7; or further comprising causing an instructional module to be displayed to the plurality of users, the instructional module comprising instructions to provide at least one first dimensional line along a first dimension and to provide at least one second dimensional line along a second dimension, as in claim 18; or wherein the instructional 
Karg et al, also in the same field of endeavor, teaches comprising a first two- dimensional line associated with a first dimension, a second two-dimensional line associated with a second dimension, and a third two-dimensional line associated with a third dimension (Fig. 1 and paragraph [0060], 3D boxes). As Karg et al is combined with Gausebeck et al and Canavor et al, one would obtain the clamed invention. The implementation of the combination may be done by software modification with the relevant components in the prior art. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Gausebeck et al, Canavor et al, and Karg et al by comprising a first two- dimensional line associated with a first dimension, a second two-dimensional line associated with a second dimension, and a third two-dimensional line associated with a third dimension.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck et al, and in view of Canavor et al , as applied to claim 11 above, and further in view of Julian et al (U.S. Pub. 2017/0200061 A1).
Regarding claim 12, the combination of Gausebeck et al and Canavor et al remains as applied to claim 11 above. However, the combination does not show wherein each estimated vehicle model is associated with a time step, and wherein each 
Julian et al, also in the same field of endeavor, teaches wherein each estimated vehicle model is associated with a time step, and wherein each estimated vehicle model is determined based on a second estimated vehicle model associated with a previous time step (claims 6-8, “The method of claim 1, wherein the object or objects identified comprise at least one other vehicle. 7. The method of claim 6, wherein the unsafe driving behavior comprises the first vehicle tailgating a second vehicle. 8. The method of claim 6, wherein the unsafe driving behavior comprises at least one of: the first vehicle driving near to a second vehicle for at least a predetermined threshold amount of time, and the first vehicle driving within at least a threshold distance from the second vehicle, wherein the threshold distance is based on a speed of the first vehicle.”). As Julian et al is combined with Gausebeck et al and Canavor et al, one would obtain the clamed invention. The implementation of the combination may be done by software modification with the relevant components in the prior art. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Gausebeck et al, Canavor et al, and Julian et al, wherein each estimated vehicle model is associated with a time step, and wherein each estimated vehicle model is determined based on a second estimated vehicle model associated with a previous time step.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck et al, and in view of Canavor et al, as applied to claim 11 above, and further in view of Li et al (Li, Jiachen et al, “Generic Vehicle Tracking Framework Capable of Handling Occlusions Based on Modified Mixture Particle Filter”, 2018 IEEE Intelligent Vehicles Symposium (IV) Intelligent Vehicles Symposium (IV), 2018 IEEE. :936-942 Jun, 2018).
Regarding claims 13-14, the combination of Gausebeck et al and Canavor et al remains as applied to claim 11 above. However, the combination does not show  wherein each estimated vehicle model is determined using a recursive Bayesian method; and  wherein the recursive Bayesian method is particle filtering.
Li et al, also in the same field of endeavor, teaches wherein each estimated vehicle model is determined using a recursive Bayesian method; and wherein the recursive Bayesian method is particle filtering (Pages 937-938, Section II, “In this section, we first introduce the theoretical basis of the mixture tracking which is a combination of recursive Bayesian state estimation and mixture model representation [12]. The formulation and mechanisms of the modified mixture particle filter are then illustrated.”). Such a method is well known in the field. As Li et al is combined with Gausebeck et al and Canavor et al, one would obtain the clamed invention. The implementation of the combination may be done by software modification. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Gausebeck et al, Canavor et al, and Li et .
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gausebeck et al, and in view of Canavor et al, as applied to claim 17 above, and further in view of Wang et al (Wang, Ling et al, “An efficient refinement algorithm for multi-label image annotation with correlation model”, Telecommun Syst (2015) 60:285–301, Published online: 2 April 2015 © Springer Science+Business Media New York 2015).
Regarding claim 20, the combination of Gausebeck et al and Canavor et al remains as applied to claim 17 above. However, the combination does not show further comprising receiving a selection to provide annotations from a group of users, the group of users comprising at least a portion of the plurality of users; receiving the number of annotations from the group of users.
Wang et al, also in the same field of endeavor, teaches further comprising receiving a selection to provide annotations from a group of users, the group of users comprising at least a portion of the plurality of users; receiving the number of annotations from the group of users (Pages 285-286, Section I, “ Such services not only allow individuals to upload and share images, but they also allow individuals to collaboratively describe the resources with their own tags (or annotations) via tagging services. Thus, more and more images with their annotations are generated, acquired, distributed, analyzed, classified, stored, and made accessible via the Internet worldwide.”). As Wang et al is combined with Gausebeck et al and Canavor et al, that is, receiving annotation data from the services provided by the group of users, one would obtain the clamed invention. The implementation of the combination may be done 
Regarding claim 21, the combination of Gausebeck et al, Canavor et al, and Wang et al would suggest further comprising: removing at least one outlier from the number of annotations (Wang et al: Page 285, Abstract, “Our formulation allows one to refine the relevant annotations of an image and remove redundant annotations.”).
Allowable Subject Matter
Claims 4-6, 8-9, 15, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4, 8, and 15, the cited prior art references disclose various limitations of the claims, including their parent claims.  The however, the prior art failed to disclose all limitations of the claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIZE MA/Primary Examiner, Art Unit 2613